Citation Nr: 0609426	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia



THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning on March 27, 2002.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Health Eligibility Center (HCE) in 
Atlanta, Georgia, dated in June 2003, that converted the 
veteran's health care eligibility based on household income 
and/or assets for 2001 and required the veteran to make 
copayments for medical care received beginning March 27, 
2002, and ending March 26, 2003.  The decision was duly 
appealed and the case forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.

The appeal is REMANDED to the HEC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

On March 27, 2002, the appellant submitted VA Form 10- 10EZ, 
Application for Health Benefits, wherein he indicated that he 
was below the mean test threshold criteria which made him 
eligible for cost free care.  However, evidence added to the 
record subsequent to the appellant's application indicated 
that his gross household income was in fact over the means 
test threshold.  By correspondence dated April 10, 2003, the 
Atlanta HEC notified the appellant and the appellant's former 
spouse that it had received information that household 
income/assets that the veteran reported for Income Year 2001 
did not agree with income reported by the Internal Revenue 
Service (IRS) and the Social Security Administration (SSA) 
for the same year.  Consequently, the HEC asked the veteran 
and his former spouse to compare the information shared by 
the IRS and SSA with their household income for that year and 
notify them of any errors.  Later in April 2003, the veteran 
and his former spouse informed the HEC that they did not 
disagree with the income figures provided.  They both also 
reported that they had divorced in November 2001 and provided 
copies of the divorce decree.  

In the January 2004 Notice of Disagreement, the veteran 
stated that he disagreed with hospital charges that he 
incurred on March 13, 2003.  He explained that the charges 
were based on his 2001 income which he does not dispute, but 
that he had sent in his individual income for 2002.  He noted 
that he was divorced in November 2001 and that the charges 
should be based on his 2002 income.  Income reports in 2001 
do show that a substantial portion of the household income 
was from the veteran's former spouse's earned income.  The 
veteran had no earned income in 2001.  His individual income 
that he reportedly sent in for 2002 is not of record.

The provisions of 38 U.S.C.A. § 1722 contain a provision that 
would allow the VA to deem a veteran to have an attributable 
income during the previous year not greater than the 
eligibility threshold to avoid a hardship when certain 
conditions are satisfied.  See 38 U.S.C.A. § 1722(e)(1) (West 
2002); 38 C.F.R. 17.47(d)(6).  One of those conditions is 
that the current projection of the veteran's income for the 
current year is substantially below the eligibility 
threshold.  

While it is unclear whether consideration of 38 U.S.C.A. § 
1722(e)(1) would result in a different result, it does not 
appear that the VA Health Care Eligibility Center has 
considered the veteran's contentions.  The Board is of the 
opinion that this matter should be addressed prior to final 
appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. This case 
is being returned to the VA Health Eligibility Center, and 
the VA will notify the veteran when further action on his 
part is required.  

Also, the veteran's (duplicate) MAS folder does not show the 
veteran's period of active duty service or contain any 
service records, such as his DD Form 214, to verify his 
active duty military service.  Accordingly, such verification 
should be obtained and incorporated into the MAS file.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  The HEC must obtain a copy of the 
veteran's DD 214 or other military 
separation document to verify his active 
duty military service.  All evidence 
and/or responses received must be 
incorporated into the claims file.

2.  The HEC should consider the veteran's 
contention under the hardship provision 
under §1722(e)(1) regarding being exempt 
from paying copayments in view of his 
divorce in 2001 and change in income in 
2002.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


